3DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2, 4, are 6-9 are allowable. Claims 10-13, 15-19 and 21-22 were previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I-III, as set forth in the Office action mailed on 17 September 2020, is hereby withdrawn and claims 10-13, 15-19 and 21-22 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
Examiner acknowledges the newly submitted drawings.  They remain objected to as the amendments are not commensurate and/or clarifying with respect to the teachings of the specification.  The issues appear to be “circular” and building.  In order to illustrate the issues, Examiner has Additionally, Applicant should check all drawings for any other issues before filing any new drawings.  


    PNG
    media_image1.png
    697
    892
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10-13, 15-19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 16, it is unclear how a spacer tube positioned in the apparatus of claim 1 between the gas distribution plate and the substrate holder will change the position of the precursor boat with respect to the bottom flange as originally disclosed.  Examiner understands that the relative orientation of the system may be flipped per the embodiment of Fig. 1b and the accompanying text.  However, claim 1 appears to be readable on the embodiment of 1A at least because of the recitation “a 
With respect to claims 10-13 and 15-18, Applicant’s amendments fail to properly incorporate features already claimed therein.  In particular Examiner notes that features of the claims that are drawn to first gas, reactant gas, first gas line connector, feed line, reactant gas connector and reactant gas distributor are not consistently recited throughout.  Any feature already introduced should be referred to consistently.  This includes dependent claims, for example see claim 17.
With respect to claims 19 and 21-22, Applicant’s amendments (in particular final paragraph of claim 19) fail to properly incorporate features already claimed therein.  In particular Examiner notes that the claims are drawn to a showerhead, the features of the showerhead should be clearly defined (e.g., gases and associated structures).  Any feature already introduced should be referred to consistently throughout.  This includes dependent claims, for example see claim 22.
Clarification and/or correction is requested in all instances above.  Any claim not mentioned specifically is rejected based on its dependence.

Allowable Subject Matter
Claims 1-2, 4, 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a deposition system, method or showerhead arranged and/or usable as claimed wherein precursor holder trenches comprises a plurality of ringed grooves including a first set of rings that are each fluidically coupled by a flow path including one of the gas inlets to one of a second .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 10-13, 15, 17-19 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Reasons for indicating allowable subject matter are similar to the reasons for allowance presented above.

Response to Arguments
Applicant's arguments/remarks filed 17 August 2021 with respect to the drawings and claim 5 (as well as similar claims that have now been rejoined) have been fully considered but they are not persuasive. 
Regarding the drawings as detailed above, the new drawings introduce and uncover additional discrepancies with respect to the drawings.
Regarding claim 5 and other similar claims, it is noted that the features upon which Applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  If Applicant wishes to claim additional embodiments in dependent claims, in order to be proper under 25 USC 112, para. 2 and possibly para. 1, the claims from which they depend must be generic or the claims from which they depend must be specifically drawn 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KARLA A MOORE/Primary Examiner, Art Unit 1716